                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 1 of 6 Page ID #:609



                                                                   1   HILL, FARRER & BURRILL LLP                        -
                                                                       Daniel J. McCarthy (Bar No. th101081)
                                                                   2   300 South Grand Avenue, 37 Floor
                                                                       Los Angeles, CA 90071-3147
                                                                   3   Telephone: (213) 620-0460
                                                                   4
                                                                       Fax: (213) 624-4840
                                                                       dmccarthy@hillfarrer.com
                                                                   5
                                                                       Attorneys for Defendants, Counterclaimants,
                                                                   6   Cross-Complainants and Counterdefendants
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                   7   FIELDBROOK, INC., and
                                                                       Counterdefendants RELIABLE
                                                                   8   PROPERTIES, INC., and JACK
                                                                       NOURAFSHAN
                                                                   9

                                                                  10                      UNITED STATES DISTRICT COURT
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13   In re                                         Case No. 2:19-cv-04404-JFW
                                                                  14   SOLYMAN YASHOUAFAR and                        Bankr. Case No. 1:16-bk-12255-GM
                                                                       MASSOUD AARON YASHOUAFAR,
                                                                  15                 Debtors.                        Chapter 11
                                                                                                                     Jointly Administered
                                                                  16

                                                                  17   DAVID K. GOTTLIEB, as Chapter 11              Bankr. Adv. No. 1:17-ap-01040-MT
                                                                       Trustee for Massoud Aaron Yashouafar
                                                                  18   and Solyman Yashouafar,
                                                                                      Plaintiff,
                                                                  19   vs.                                           NOTICE OF HEARING ON
                                                                       ELKWOOD ASSOCIATES, LLC,                      MOTION TO WITHDRAW
                                                                  20                                                 REFERENCE OF ADVERSARY
                                                                       FIELDBROOK, INC., CITIVEST
                                                                  21   FINANCIAL SERVICES, INC.,                     PROCEEDING
                                                                       ISRAEL ABSELET, HOWARD
                                                                  22   ABSELET, CHASE MANHATTAN                      DATE: June 17, 2019
                                                                       MORTGAGE COMPANY, QUALITY                     TIME: 1:30 p.m.
                                                                  23   LOAN SERVICE CORPORATION,                     PLACE: Courtroomst7A
                                                                       SODA PARTNERS, LLC,                                  350 West 1 Street
                                                                  24   DMARC 2007-CD5 GARDEN                                Los Angeles, CA 90012
                                                                       STREET, and STATE STREET BANK
                                                                  25   AND TRUST COMPANY,
                                                                                     Defendants.
                                                                  26

                                                                  27
                                                                       ELKWOOD ASSOCIATES, LLC, and
                                                                  28
                                                                                                               1
                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 2 of 6 Page ID #:610



                                                                   1   FIELDBROOK, INC.,
                                                                   2                 Counterclaimants,
                                                                   3   vs.
                                                                   4   DAVID K. GOTTLIEB, as Chapter 11
                                                                       Trustee for Massoud Aaron Yashouafar
                                                                   5   and Solyman Yashouafar,
                                                                   6                 Counter-defendant.
                                                                   7

                                                                   8   ELKWOOD ASSOCIATES, LLC, and
                                                                       FIELDBROOK, INC.,
                                                                   9
                                                                                     Cross-claimants,
                                                                  10
                                                                       vs.
                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       ISRAEL ABSELET, HOWARD
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   ABSELET, CHASE MANHATTAN
                                      ATTORNEYS AT LAW




                                                                       MORTGAGE COMPANY, QUALITY
                                                                  13   LOAN SERVICE CORPORATION,
                                                                       SODA PARTNERS, LLC,
                                                                  14   DMARC 2007-CD5 GARDEN
                                                                       STREET, and STATE STREET BANK
                                                                  15   AND TRUST COMPANY,
                                                                  16                 Cross-defendants.
                                                                  17

                                                                  18   HOWARD L. ABSELET, an individual;
                                                                       and ISRAEL ABSELET, an individual,
                                                                  19
                                                                                     Counterclaimants,
                                                                  20
                                                                       vs.
                                                                  21
                                                                       ELKWOOD ASSOCIATES, LLC, a
                                                                  22   California limited liability company;
                                                                       FIELDBROOK, INC., a California
                                                                  23   corporation; RELIABLE
                                                                       PROPERTIES, INC., a California
                                                                  24   corporation; JACK NOURAFSHAN, an
                                                                       individual; CITIVEST FINANCIAL
                                                                  25   SERVICES, INC., a Nevada
                                                                       corporation; DAVID K. GOTTLIEB, as
                                                                  26   trustee of the bankruptcy estates of
                                                                       Massoud Aaron Yashouafar and
                                                                  27   Solyman Yashouafar; FEREYDOUN
                                                                       DAYANI, an individual; SODA
                                                                  28   PARTNERS, LLC, a California limited
                                                                                                               2
                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 3 of 6 Page ID #:611



                                                                   1   liability company; DMARC 2007-CD5
                                                                       GARDEN STREET, LLC, a Delaware
                                                                   2   limited liability company; and DOES 1
                                                                       through 10, inclusive,
                                                                   3
                                                                                        Counterdefendants.
                                                                   4

                                                                   5         TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                   6         PLEASE TAKE NOTICE that the “Motion to Withdraw Reference of
                                                                   7   Adversary Proceeding” (the “Motion”) of Defendants, Counterclaimants, Cross-
                                                                   8   Complainants and Counterdefendants ELKWOOD ASSOCIATES, LLC, and
                                                                   9   FIELDBROOK, INC., and Counterdefendants RELIABLE PROPERTIES, INC.,
                                                                  10   and JACK NOURAFSHAN will be heard on June 17, 2019, at 1:30 p.m., before the
                                                                  11   Honorable John F. Walter, United States District Court Judge, in Courtroom 7A of
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                       the above-entitled Court, located at 350 West 1st Street, Los Angeles, California
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13   90012. The Motion previously was filed and served on May 21, 2019.
                                                                  14         Pursuant to L.R. 7-9, the Elkwood Group hereby provides notice to all other
                                                                  15   parties that a written response is required to be filed and served at least 21 days
                                                                  16   before the hearing on this Motion.
                                                                  17   DATED: May 28, 2019              HILL, FARRER & BURRILL LLP
                                                                  18

                                                                  19
                                                                                                        By: /s/ Daniel J. McCarthy
                                                                                                          DANIEL J. McCARTHY
                                                                  20                                      Attorneys for Defendants, Counterclaimants,
                                                                                                          Cross-Complainants and Counterdefendants
                                                                  21                                      ELKWOOD ASSOCIATES, LLC, and
                                                                                                          FIELDBROOK, INC., and Counterdefendants
                                                                  22                                      RELIABLE PROPERTIES, INC., and JACK
                                                                                                          NOURAFSHAN
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                  3
                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 4 of 6 Page ID #:612



                                                                   1
                                                                                                     PROOF OF SERVICE
                                                                   2
                                                                                    I, Sonia Padilla, declare:
                                                                   3
                                                                                    I am a resident of the state of California and over the age of eighteen
                                                                   4   years, and not a party to the within action; my business address is Hill, Farrer &
                                                                       Burrill LLP, One California Plaza, 37th Floor, 300 South Grand Avenue, Los
                                                                   5   Angeles, California 90071-3147. On May 28, 2019, I served the within
                                                                       documents:
                                                                   6
                                                                                    NOTICE OF HEARING ON MOTION TO WITHDRAW
                                                                   7                REFERENCE OF ADVERSARY PROCEEDING
                                                                   8                by transmitting via facsimile the document(s) listed above to the fax
                                                                            
                                                                   9                number(s) set forth below on this date before 5:00 p.m.

                                                                  10               by placing the document(s) listed above in a sealed envelope with
                                                                                    postage thereon fully prepaid, in the United States mail at Los Angeles,
                                                                  11
HILL, FARRER & BURRILL LLP




                                                                                    California addressed as set forth below.
                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                                   by causing personal delivery by Delivery Service of the document(s)
                                                                  13                listed above to the person(s) at the address(es) set forth below.
                                                                  14
                                                                                   by placing the document(s) listed above in a sealed Delivery Service
                                                                  15                envelope and affixing a pre-paid air bill, and causing the envelope to
                                                                                    be delivered to a Delivery Service agent for delivery.
                                                                  16

                                                                  17               by email to the person(s) at the email address(es) set forth below.
                                                                  18
                                                                                    See Attached Service List
                                                                  19
                                                                                     I am readily familiar with the firm's practice of collection and
                                                                  20   processing correspondence for mailing. Under that practice it would be deposited
                                                                       with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                                                  21   the ordinary course of business. I am aware that on motion of the party served,
                                                                       service is presumed invalid if postal cancellation date or postage meter date is more
                                                                  22   than one day after date of deposit for mailing in affidavit.
                                                                  23                 I declare that I am employed in the office of a member of the bar of
                                                                       this court at whose direction the service was made.
                                                                  24
                                                                                    Executed on May 28, 2019, at Los Angeles, California.
                                                                  25
                                                                                                                 /s/ Sonia Padilla
                                                                  26                                                 Sonia Padilla
                                                                  27

                                                                  28
                                                                                                                   4
                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 5 of 6 Page ID #:613



                                                                   1   Service List
                                                                   2   Honorable Maureen Tighe            Via Overnight Mail
                                                                       U.S. Bankruptcy Court
                                                                   3   21041 Burbank Boulevard, Suite 324
                                                                       Woodland Hills, CA 91367
                                                                   4
                                                                       Attorneys for David K. Gottlieb
                                                                   5   Jeremy V. Richards                  Via First Class Mail
                                                                       Pachulski Stang Ziehl and Jones LLP
                                                                   6   10100 Santa Monica Boulevard 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   7
                                                                       Attorneys for Howard Abselet and
                                                                   8   Israel Abselet
                                                                       Henry S. David                   Via First Class Mail
                                                                   9   The David Firm®
                                                                       617 W. 7th St., Suite 702
                                                                  10   Los Angeles, CA 90017
                                                                  11   Attorneys for Soda Partners, LLC
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR




                                                                       Ronald N. Richards               Via First Class Mail
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12   Law Offices of Ronald Richards
                                      ATTORNEYS AT LAW




                                                                       P.O. Box 11480
                                                                  13   Beverly Hills, California 90213
                                                                  14   Attorneys for DMARC
                                                                       2007-CD5 Garden Street
                                                                  15   Timothy C. Aires                    Via First Class Mail
                                                                       Aires Law Firm
                                                                  16   6 Hughes, Ste. 205
                                                                       Irvine, CA 92618
                                                                  17
                                                                       Attorneys for J.P. Morgan
                                                                  18   Chase Bank, N.A., and
                                                                       Quality Loan Service Corporation
                                                                  19   Merdaud Jafarnia                 Via First Class Mail
                                                                       McCarthy & Holthus LLP
                                                                  20   1770 Fourth Avenue
                                                                       San Diego, CA 92101
                                                                  21
                                                                       Attorneys for Citivest
                                                                  22   Financial Services, Inc.
                                                                       Scott Wyman                         Via First Class Mail
                                                                  23   P.O. Box 50053
                                                                       Studio City, CA 91614
                                                                  24
                                                                       Attorneys for Fereydoun Dayani
                                                                  25   Behrouz Shafie                    Via First Class Mail
                                                                       Law Offices Behrouz Shafie
                                                                  26   and Associates
                                                                       1575 Westwood Boulevard Suite 200
                                                                  27   Los Angeles, CA 90024
                                                                       behrouzshafie@gmail.com
                                                                  28
                                                                                                              5
                                                                  Case 2:19-cv-04404-JFW Document 12 Filed 05/28/19 Page 6 of 6 Page ID #:614



                                                                   1   State Street Bank and Trust Company Via First Class Mail
                                                                       c/o CT Corporation System
                                                                   2   818 W. 7th Street, Suite 930
                                                                       Los Angeles, CA 90017
                                                                   3

                                                                   4   Service by Email
                                                                   5   Jeremy V. Richards      jrichards@pszjlaw.com
                                                                       Henry S. David          hdavid@davidfirm.com
                                                                   6   Ronald Richards         ron@ronaldrichards.com
                                                                       Timothy C. Aires        tca@arlawyers.com
                                                                   7   Merdaud Jafarnia        mjafarnia@mccarthyholthaus.com
                                                                       Mark M. Sharf           mark@sharflaw.com
                                                                   8   Scott Wyman             scottwyman2k@yahoo.com
                                                                       Behrouz Shafie          behrouzshafie@gmail.com
                                                                   9

                                                                  10

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                              6
